Title: To Thomas Jefferson from Samuel Miller, 11 August 1800
From: Miller, Samuel
To: Jefferson, Thomas



Sir,
New York August 11 1800.

I recieved, more than two months ago, the copy of the “Appendix to the Notes on Virginia,” which you were so good as to send me. For this instance of attention, I beg you to accept my thanks. The perusal of this pamphlet has given me more than ordinary satisfaction. I was gratified to find the authenticity of so celebrated a morsel of savage eloquence, so fully established; & not less to see an opponent who had manifested so much insolence and brutality in his mode of warfare, completely vanquished. By this manner of treating the subject, you have given much pleasure & exultation to your friends in this part of the United States.—
I am not certain whether you have had an opportunity to see any copies of a periodical work, published in this city, under the title of the “Monthly Magazine & American Review.” The principal conductor is a friend of mine, a young Gentleman of considerable talents & learning, some of whose productions, of the novel kind, I believe you have seen. How far you may consider this work as worthy of your attention & countenance, I am unable to decide. To me it seems the most respectable thing of the kind, which, within the compass of my memory, has been set on foot in this country. It is to be lamented that the small degree of taste for literature existing in this new world, and the scattered state of our population, render the support of American periodical works, so difficult, & for the most part so short-lived.—
I have the honor to be, Sir, with much respect, Your humble servant,

Saml: Miller.

